Citation Nr: 0604835	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1982 RO decision that denied service connection for 
post-traumatic headaches.

2.  Whether there was CUE in a December 1982 RO decision for 
not considering evidence in the adjudication of the claims 
for service connection for fracture of the zygoma and service 
connection for a back disability.

3.  Whether there was CUE in a February 1996 RO decision that 
failed to assign an effective date earlier than April 29, 
1994 for the grant of service connection for post-traumatic 
headaches.

4.  Whether there was CUE in an August 2001 RO decision which 
failed to assign an evaluation of 20 percent under Diagnostic 
Code 5258 instead of an evaluation of 10 percent under 
Diagnostic Code 5010 for the grant of service connection for 
a right knee disability.

5.  Entitlement to separate disability ratings for gastritis 
and duodenitis.
6.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from RO decisions dated in April 2003 and August 2004 which 
denied the claims set forth above.  The veteran testified at 
a hearing before the RO in August 2003, and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2005.

The Board notes that at his hearing dated in November 2005, 
the veteran withdrew his claim for an increased rating for a 
right knee disability.  Thus, this claim is no longer before 
the Board.


FINDINGS OF FACT

1.  Based on the evidence of record and law as then in 
effect, the December 1982 RO decision was not undebatably 
erroneous in denying service connection for post-traumatic 
headaches.

2.  Based on the evidence of record and law as then in 
effect, the December 1982 RO decision was not undebatably 
erroneous in not considering evidence in the adjudication of 
the claims for service connection for fracture of the zygoma 
and service connection for a back disability.

3.  Based on the evidence of record and law as then in 
effect, the February 1996 RO decision was not undebatably 
erroneous in failing to assign an effective date earlier than 
April 29, 1994 for the grant of service connection for post-
traumatic headaches.

4.  Based on the evidence of record and law as then in 
effect, the August 2001 RO decision was not undebatably 
erroneous in failing to assign an evaluation of 20 percent 
under Diagnostic Code 5258 instead of an evaluation of 10 
percent under Diagnostic Code 5010 for the grant of service 
connection for a right knee disability.

5.  Combined ratings are not allowed for gastritis and 
duodenitis.

6.  The veteran does not suffer from impotence or a loss of 
sexual desire as a result of military service or a service-
connected disability.

  
CONCLUSIONS OF LAW

1.  There was no CUE in the December 1982 RO decision that 
denied service connection for post-traumatic headaches.  38 
U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 
(2005).

2.  There was no CUE in the December 1982 RO decision that 
did not consider evidence in the adjudication of the claims 
for service connection for fracture of the zygoma and service 
connection for a back disability.  38 U.S.C.A. § 5109A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.105 (2005).

3.  There was no CUE in the February 1996 RO decision that 
did not assign an effective date earlier than April 29, 1994 
for the grant of service connection for post-traumatic 
headaches.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.105 (2005).

4.  There was no CUE in the August 2001 RO decision that 
assigned an evaluation of 10 percent under Diagnostic Code 
5010 instead of an evaluation of 20 percent under Diagnostic 
Code 5258 for the grant of service connection for a right 
knee disability.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105 (2005).

5.  The veteran is not entitled to separate ratings for 
gastritis and duodenitis.  38 C.F.R. § 4.114 (2005).

6.  The criteria for SMC based on loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 1114 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of current law are 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

The veteran has asserted that CUE was committed in the RO's 
December 1982 decision denying service connection for post-
traumatic headaches.   

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. 
§ 3.105(a).

It is important for the veteran to understand that CUE is a 
very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how 
the facts were weighed or evaluated will not suffice) or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999), 15 Vet. App. 302 (2001); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999);  Link v. 
West, 12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

A review of the December 1982 decision shows that the RO 
denied service connection for post-traumatic headaches, 
finding that there was no permanent residual or chronic 
disability subject to service connection shown by the service 
medical records or demonstrated by the evidence of record 
following service.  

Service medical records showed two head injuries during 
service, with no evidence or fracture or neurological 
impairment from these injuries.  Recurring headaches were 
reported on three different occasions in 1968, and medication 
was prescribed for what was diagnosed as vascular headaches.  
There is no further evidence of complaint, treatment, or 
diagnosis of headaches in the service medical records, and 
the July 1969 separation examination noted that the veteran 
had been seen for headaches but there were no current 
complications or sequelae.  Based on such evidence, the RO 
determined that headaches during service were acute and 
transitory and resolved without chronic residuals.  

Based on the evidence then of record and the law then in 
effect, the December 1982 decision to deny service connection 
for post-traumatic headaches was within the bounds of sound 
judgmental discretion.  Given the absence of a clear current 
disability at the time of the veteran's separation 
examination, and the absence of post-service medical records 
establishing a current disability at the time of the rating 
decision, it cannot be said that the December 1982 RO 
decision was undebatably erroneous in finding neither service 
incurrence nor aggravation of post-traumatic headaches.  
Under these circumstances, the Board finds there was no CUE 
in the December 1982 RO decision.    

The veteran contends that CUE was committed in a December 
1982 RO decision which granted service connection and a 
noncompensable (0 percent) rating for fracture of the zygoma, 
and denied service connection for a back disability.
  
Review of the December 1982 decision shows that the RO denied 
a compensable rating for fracture of the zygoma because there 
was no evidence of record establishing a current compensable 
disability.  Service connection for a back disability was 
denied because injury during service was found to be acute 
and transitory, with no residuals shown at discharge and no 
evidence of continuity of treatment or current complaint.  

The veteran asserts in his substantive appeal of this issue 
that CUE was committed because an examination was not 
provided at the time and additional records which were 
submitted subsequent to the decision were not considered.  
However, such assertions may not form the basis for CUE, as 
the determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  Evidence 
added to the file subsequent to the determination may not 
serve as a basis for finding CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  Further, as noted above, a failure in 
the duty to assist can not form the basis of CUE. 

Based on the evidence then of record and the law then in 
effect, the December 1982 decision to deny a compensable 
rating for fracture of the zygoma and deny service connection 
for a back disability was within the bounds of sound 
judgmental discretion.  It cannot be said that the December 
1982 RO decision was undebatably erroneous in failing to 
grant a compensable rating for fracture of the zygoma and 
failing to grant service connection for a back disability.  
Under these circumstances, the Board finds there was no CUE 
in the December 1982 RO decision.    

The veteran also claims CUE in a February 1996 RO decision 
which granted service connection for post-traumatic headaches 
and assigned a 10 percent rating for the condition, effective 
from the April 29, 1994 date of claim.  The veteran asserts 
that an effective date earlier than April 29, 1994 should 
have been established.

Upon review of the claims file, the Board notes that service 
connection for post-traumatic headaches was previously denied 
by the RO in December 1982 and July 1987.  The veteran did 
not appeal these decisions, and thus the decisions are 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted, and 
if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In February 1996, the RO determined that new and material 
evidence had been submitted, and service connection for post-
traumatic headaches was granted with a 10 percent rating 
effective from the April 29, 1994 date of receipt of the 
claim to reopen.  It is important for the veteran to 
understand that, even at this time, the evidence of record 
does not clearly support a granting of service connection for 
this disorder. 

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date 
for a grant of service connection on the basis of the receipt 
of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).

As the RO granted service connection effective from the April 
29, 1994 date of receipt of the application to reopen, 
following the receipt of new and material evidence after a 
final prior disallowance, the RO correctly applied the law in 
effect regarding effective dates at the time of its February 
1996 decision.  

It is important for the veteran to understand that even if 
entitlement had arisen prior to this date, as contended by 
the veteran, the date of receipt of the application to reopen 
is the proper effective date, as such would be the later 
date.  At the time of the RO's February 1996 decision, there 
was no legal basis for an effective date earlier than April 
29, 1994.

Based on the evidence then of record and the law then in 
effect, the February 1996 RO decision awarding an effective 
date of April 29, 1994 for service connection for post-
traumatic headaches was within the bounds of sound judgmental 
discretion.  It cannot be said that the February 1996 RO 
decision was undebatably erroneous in failing to assign an 
effective date earlier than April 29, 1994 for service 
connection for post-traumatic headaches.  Under these 
circumstances, the Board finds there was no CUE in the 
February 1996 RO decision.    

In an August 2001 decision, the RO granted service connection 
for a right knee disability and assigned a 10 percent rating 
for the condition under Diagnostic Code 5010 based on the 
presence of arthritis shown by X-ray findings.  The veteran 
contends that the condition should have been rated instead 
under Diagnostic Code 5258 and a 20 percent rating should 
have been assigned.

Diagnostic Code 5258 provides that a 20 percent rating is 
warranted where the evidence shows the presence of dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  

Evidence before the RO at the time of its August 2001 
decision consisted of VA treatment records dated from 1996 to 
2001 and a statement from a private physician dated in August 
2000.  Such evidence did not establish the presence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, and thus a rating 
under Diagnostic Code 5258 was not assigned for the 
condition.

Based on the evidence then of record and the law then in 
effect, the August 2001 RO decision rating the veteran's 
right knee disability under Diagnostic Code 5010 instead of 
under Diagnostic Code 5258 was within the bounds of sound 
judgmental discretion.  As the evidence at the time of the 
August 2001 RO decision did not establish that the veteran 
met the criteria for a rating under Diagnostic Code 5258, it 
cannot be said that the August 2001 RO decision was 
undebatably erroneous in not rating the right knee disability 
under Diagnostic Code 5258.  Under these circumstances, the 
Board finds there was no CUE in the August 2001 RO decision.    

The veteran is currently in receipt of a 10 percent rating 
for gastroduodenitis under Diagnostic Code 7307, which 
governs hypertrophic gastritis.  He contends that he should 
receive separate disability ratings for gastritis and 
duodenitis.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2005).

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In this case, the 
veteran is currently rated under Diagnostic Code 7307 for 
gastritis.  

Given the regulatory provisions of 38 C.F.R. §§ 4.113 and 
4.114, a separate rating for duodenitis may not be assigned. 

The veteran also seeks entitlement to SMC based on loss of 
use of a creative organ.  He essentially contends that he 
should receive SMC because he currently experiences impotence 
and a loss of sexual desire, which he correlates to his 
service-connected seizures.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.350(a) (2005).

The Board notes that the veteran is not directly service-
connected for any disability which is relevant to the 
anatomical loss or loss of use of a creative organ.  He 
contends that his impotence and loss of sexual desire are 
related to his service-connected seizures; however, there is 
no competent medical evidence of record which links his 
seizures to the development of impotence or the loss of 
sexual desire.  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Medical treatises associated with the claims file do not 
establish that his impotence or loss of sexual desire is 
related to his seizures.  The Board notes that, with regard 
to medical treatise evidence, the United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert.  The Board concludes that this information is 
insufficient to establish the required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case. 

In the absence of competent medical evidence linking his 
impotence and loss of sexual desire to military service or to 
a service-connected disability, service connection for the 
condition is not warranted, and thus the requirements for SMC 
are not met.  Accordingly, the appeal is denied.

The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by way of 
letters dated in September 2002, December 2002, September 
2003, and September 2004, as well as the rating decisions, 
statements of the case (SOCs), and the supplemental statement 
of the case (SSOC), the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, these documents 
generally informed the veteran that it was necessary to send 
any evidence in his possession to VA that supports his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  Additionally, the Board 
notes that the SOCs supplied to the veteran include the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  The Board is satisfied that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The Board observes that the RO did not provide the veteran 
with VCAA notice satisfying all of the elements set forth 
above prior to the April 2003 and August 2004 adverse 
determinations on appeal.  Pelegrini, supra.  However, the 
Board is satisfied that the documents discussed above, when 
taken together, fully notified the veteran of his rights and 
responsibilities under the VCAA and advised him of the need 
to give to VA any evidence pertaining to his claim, such that 
there is no defective notice resulting in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); see also Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102 (harmless error).  
Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records along with relevant VA and 
private medical evidence.  The veteran has not identified any 
other outstanding evidence to be obtained which is necessary 
to decide the claims on appeal.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio, 
supra; Pelegrini, supra.



ORDER

The claim of CUE in a December 1982 RO decision, which denied 
service connection for post-traumatic headaches, is denied.

The claim of CUE in a December 1982 RO decision, which denied 
a compensable rating for fracture of the zygoma and denied 
service connection for a back disability, is denied.

The claim of CUE in a February 1996 RO decision, which 
assigned an effective date of April 29, 1994 for service 
connection for post-traumatic headaches, is denied.

The claim of CUE in an August 2001 RO decision, which rated 
the veteran's right knee disability under Diagnostic Code 
5010 instead of Diagnostic Code 5258, is denied.

Entitlement to separate ratings for gastritis and duodenitis 
is denied.

Special monthly compensation based on loss of use of a 
creative organ is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


